 In the MatterofGOTHAMSHOE MANUFACTURINGCo.,INC.andUNITED SHOE WORKERS OF AMERICA,LOCAL No.141,C. I.O.Case No. C-678-Decided April 208,1939ShoeManufacturing Industry-Interference,Restraint,and Coercion:nofindings as to, because of compliancewith TrialExaminer's recommendations;complaint not dismissed since recommendations contemplate a continuing courseofconduct-Discrimination:charges of,not sustained-CollectiveBargaining:charges of refusal to bargaincollectivelydismissed since the Union waivedthat portion of its exceptions directed to the recommendation of the TrialExaminer that the 8(5) allegations be dismissed.Mr. Peter J. Crotty,for the Board.Grant & Angoff, by Mr. Sidney S. Grant,of Boston,Mass.,andMr.Leo Goodman,ofWashington, D. C., for the Union.Chernin & Gold, by Mr. B. H. ChernirnandMr. J. B. Gitlitz,ofBinghamton, N. Y., for the respondent.Mr. William B. Barton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the United Shoe Workers of America,Local No. 141, Committee for Industrial Organization, herein calledthe Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Third Region (Buffalo, NewYork) issued its complaint dated January 24, 1938, against GothamShoe Manufacturing Co., Inc., Binghamton, New York, herein calledthe respondent,allegingthat the respondent had engagedin and wasengagingin unfair labor practices affecting commerce within themeaning of Section 8 (1), (3), and (5), and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by a notice of hearing,were duly served upon the respondent and upon the Union.Regarding the unfair labor practices the complaint alleged in sub-stance that the respondent on or about August 5, 1937, and on vari-ous datesthereafter, refused to bargain with the Union as the ex-clusive representative of a majority of its employees in an appro-priateunit; that the respondent terminated the employment of six12 N. L.R. B., No. 65.543 544DECISIONSOF NATIONALLABOR RELATIONS BOARDnamed employees and had since refused to reemploy them for thereason that they had joined and assisted the Union and had engagedin concerted activities with other employees for the purposes of col-lective bargaining and other mutual aid and protection; that therespondent by threats, conversations, and various other acts of itsofficers, agents, and servants discouraged the concerted activities ofits employees for the purpose of collective bargaining.The com-plaint further alleged that the respondent by all the acts enumeratedintimidated, restrained, and coerced its employees in the exercise oftheir rights guaranteed in Section 7 of the National Labor RelationsAct.The respondent filed an answer in which it denied that it had en-gaged in any of the unfair labor practices alleged in the complaint;admitted that the Union represented a majority of its employees onSeptember 14, 1937, but denied that since said date the Union had atall times represented a majority of its employees, admitted the dis-charges alleged in the complaint, but alleged that they were for goodand sufficient cause.Pursuant to notice, a hearing on the complaint was held in Bing-hamton, New York, on February 18, 19, and 23, 1938, before JosephL. Maguire, the Trial Examiner duly designated by the Board.TheBoard and the respondent were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues wasafforded all parties.At the hearingcounsel forthe Board moved that the complaintbe dismissed in so far as it alleged that the respondent had discrim-inated in regard to the hire and tenure of employment of BurnsRogers, Dorothy Turner, Ethel Heaton, and Anna Flint.The TrialExaminergranted the motion and his ruling is herebyaffirmed.Counsel for the Boardalsomoved that the complaint be amended toincludeJoseph Simko and Luzerne Ellsworthamongthe persons therespondent had discriminatorily discharged and thereafter refusedemployment.The respondent objected to the granting of such mo-tion, but stated that it would waive the giving of notice of suchamendment.The motion was granted by the Trial Examiner. Inview of our findings herein, it becomes unnecessary to pass upon thisruling.Prior to the hearing the respondentfiled a motionfor a bill ofparticulars.The motion was not renewed at the hearing.The re-spondentwas assuredby the Trial Examiner that if itwere sur-prised at the hearing it would begranted a reasonableopportunityto prepareits defense.No surprisewas claimedby the respondent.The TrialExaminerin hisIntermediate Report denied the motionfor a bill of particulars; the ruling is herebyaffirmed. GOTHAM SHOE MANUFACTURING CO.,INC.545At the beginning of the hearing the respondent moved to dismissthe complaint as not containing a clear and concise statement of thefacts and on the ground that the Act is unconstitutional.At theclose of the Board's case, the respondent moved to dismiss the com-plaint on the ground that the evidence did not prove the chargesalleged in the complaint.The Trial Examiner denied both motions.These rulings are hereby affirmed.During the course of the hearing and in the Intermediate Report,the Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.We have reviewed all suchrulings and find that no prejudicial errors were committed.Suchrulings are hereby affirmed.On May 20, 1938, an Intermediate Report was filed by the TrialExaminer, in which he found that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tion 8 (1) of the Act.He recommended that the respondent cease anddesist and take certain affirmative action with respect thereto.Healso recommended that the complaint be dismissed in so far as it al-leged that the respondent had refused to bargain collectively with theUnion within the meaning of Section 8 (5) of the Act and that therespondent had discriminated in regard to hire and tenure ofemployment within the meaning of Section 8 (3) of the Act.On June 6, 1938, following an order extending the time withinwhich the Union might file exceptions, the Union filed exceptions tothe Intermediate Report in so far as it recommended dismissal ofthe allegations of the complaint that the respondent had engagedin unfair labor practices within the meaning of Section 8 (3) and(5) of the Act. Thereafter, the Union filed a waiver of its excep-tions relating to the 8 (5) allegations.Pursuant to notice, a hearing was held before the Board on Octo-ber 25, 1938, in Washington, D. C., for the purpose of oral argu-ment.The respondent and the Union were represented by counseland participated in the hearing.The Board has considered theexceptions filed by the Union and briefs filed by both parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a corporation organized under the laws of NewYork with its offices and plant at Binghamton, New York, is engagedin the manufacture and sale of shoes. In 1937 the respondent usedraw materials worth $334,000, 90 per cent of which came from outside 546DECISIONSOF NATIONALLABOR RELATIONS BOARDthe State of New York. In the same year the respondent shipped95 per cent of its finished products worth $688,000 to points outsidethe State of New York--The respondent normally has in excess of 300 production employees.During 1937 it had a maximum of 358 such employees in Januaryand a minimum of 162 in October.II.THE LABOR ORGANIZATION INVOLVEDUnited ShoeWorkers ofAmerica, Local No. 141, is a labor organ-ization affiliated with the Committee for Industrial Organization,admitting to membership all production employees of the respondent,but excluding supervisory and clerical employees.M. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union, which was chartered in July 1937, began active organ-izational activities among the employees of the respondent duringthe summer of 1937. It was assisted in these activities by HenryLeng, an organizer, who was in Binghamton at various times fromAugust until December 1937.Leng helped conduct various meetingsof the union members and carried on other organizational activities.In August the Union, claiming to represent a majority of the re-spondent's employees, met with representatives of the respondentto discuss the possibility of an agreement covering wages and otherterms of employment.No agreement was, however, reached.Ap-proximately a week following the conference, Gardner, the factorysuperintendent, and Frankel, tho respondent's treasurer, caused bal-lots to be passed among the employees on which the employees wereto indicate whether they would "go along with Gotham Shoe Mfg.Co., Inc., at labor rates in effect today" on orders accepted from twoof the respondent's customers.The Union made a further attempt to negotiate with the respondentand on September 3, 1937, it was agreed between the respondent andthe Union that the Regional Director of the Board for the ThirdRegion should conduct an election on September 14 among the re-spondent's employees to determine whether a majority of them de-sired the Union to be their representative for the purposes of collec-tive bargaining.Thomas Holland, an employee, testified that priorto the holding of such election Gardner stated to him that the Union1By a stipulation entered into at the hearing between counsel for the respondent andthe attorney for the Board"the respondent admits that it is engaged in interstatecommerce." GOTHAM SHOE MANUFACTURING CO., INC.547would not do any good in the factory; that the- C. I. O. was com-posed of reds, radicals, and communists; that the employees wouldhave to pay dues to the Union and would get no benefits; and thatthe first thing the Union would do would be to go on strike andspoil the business.Gardner denied making the foregoing remarks,but admitted that he had on one occasion discussed the Union withHolland.He testified that on such occasion he had been approachedby Holland who had asked for his personal opinion as to the meritsof the C. I. O. and that he had stated as his unofficial opinion thathe did not think the C. I. O. would get anywhere "because they havetoo much outside influence among the Communist Party."In the election which was conducted by the Regional Director onSeptember 14, 1937, pursuant to the agreement of the parties, theUnion received 96 of the 166 votes cast.On September 17, 1937, theRegional Director so advised the respondent and the Union.OnOctober 4 or 5, 1937, a meeting was held at the respondent's plantat which a number of employees and Gardner, Frankel, and AnthonyTestani, a foreman, were present.Joe Dugo, an employee, spoke atthemeeting, and stated that he could see no reason why the em-ployees should abide by the results of the election and suggested thatthe employees apply to the State Labor Relations Board for a newvote.Holland testified that Gardner spoke at the meeting in supportof the suggestion made by Dugo.Gardner admitted being presentat the meeting, but testified that he did not hear what was said.Hedid not deny having spoken in favor of another election.With regard to his own activity at the aforesaid meeting, Frankeltestified that in response to a question he stated, ". . . I was out toChicago about 2 or 3 weeks previous and was offered an order fromSears & (sic) Roebuck & Company for 1,000 pairs of sandals at 521/2cents, and our price was 55 cents, and I didn't dare take it because Iwas afraid.And that is all I said."On the basis of their own testimony it appears probable that Gard-ner and Frankel engaged in the foregoing activities which are at-tributed to them.On May 23, 1938, however, the respondent, actingpursuant to the recommendations contained in the Trial Examiner'sIntermediate Report, posted in conspicuous places in its factory,copies of a notice stating in part that it would "cease and desistfrom interfering with, restraining, or coercing its employees in theexercise of the right of self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing."Since the respondent has already indicated its intention of com-plying with the Act and has posted notices so informing its em-ployees, we find it unnecessary, under the circumstances, to make169134-39-vol. 12-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDany findings as to whether, by the activities set forth above, the re-spondent has interfered with, restrained, or coerced its employees inthe exercise of the rights guaranteed by Section 7 of the Act.B. The alleged discriminatory dischargesThe complaint, as amended at the hearing, alleged that the re-spondent had terminated the employment of Thomas Holland, IreneJordan, Joseph Simko, and Luzerne Ellsworth, and had since refusedto reemploy said persons, because they had joined and assisted theUnion and had engaged in concerted activities with other employeesfor the purposes of collective bargaining and other mutual aid andprotection.In his Intermediate Report the Trial Examiner foundthat the respondent had not discriminated against the four individ-uals and recommended that the allegations of the complaint with re-spect to the said individuals be dismissed.The Union thereafterfiled exceptions to said findings and recommendations of the TrialExaminer.During 1937 the number of production employees of the respond-ent decreased from 358 in January to 162 in October, the month inwhich three of the persons named in the complaint were alleged tohave been discriminatorily discharged.During the same period thetotal number of working hours of the respondent's production em-ployees decreased from 15,702 hours in January to 3,318 hours inOctober.The undenied testimony of a number of witnesses for therespondent was to the effect that work was slacker in October 1937than ever before.The unrefuted testimony of witnesses for the re-spondent also indicated that the respondent followed the principle ofseniority in making lay-offs during slack periods.The respondentcontends that Holland, Jordan, and Simko were laid off because ofthe slackness in work and that the lay-offs were in accordance withseniority.It states that Ellsworth was discharged on account ofunsatisfactory work, after due warning.Thomas Hollandhad worked for the respondent intermittentlysince 1923.Between 1929 and 1937, he was laid off and reinstated bythe respondent on ten different occasions.His last term of employ-ment was from April 12 to October 7, 1937, the date of his allegedlydiscriminatory discharge.He worked during this period as a staplelaster.Holland joined the Union early in August 1937 and was active asa member of the Shop Committee.He was also active on a commit-tee appointed by Henry Leng, the union organizer to investigategrievances in the factory, and on various occasions conferred withthe respondent's supervisory employees in connection with different GOTHAM SHOE MANUFACTURING CO., INC.549grievances.He was also present at various conferences held betweenrepresentatives of the respondent and the Union with respect to col-lective bargaining.Holland testified that on October 7, 1937, his foreman, Testani, in-formed him that he was being laid off, stating, "Well, Tom, it is gotto be a lay-off ... The lay-off, of course, you will realize, you arethe youngest man on the job, and the way the work is, we have to laysomeone off."Holland admitted that he made no protest at the timeand that he had never complained to the respondent of unjusttreatment in the matter.The respondent was during the period inclusive of the date ofHolland's lay-off engaged in supplanting its staple-lasting machineswith thread-lasting machines because of the greater efficiency of thelatter.At the time of Holland's lay-off, the respondent retained onthe staple-lasting machines only five employees, all of whom ad-mittedly had greater seniority than Holland.The latter contended,however, that the respondent retained Joe Janette, a thread lasterwith one-half hour less senoirity than he had.Holland admitted,however, that his last termination of employment was at his ownrequest and that he predicated his claim to greater seniority uponcounting such termination of employment as a leave of absence.Theundisputed testimony of Carl Gardner, plant superintendent, wasthat leaves of absence are not granted in the respondent's plant andthat when an employee of his own accord quits his work he therebyloses his seniority rights.We find that the respondent has not dis-criminated with regard to the hire and tenure of employment ofThomas Holland.Irene Jordanhad worked for the respondent 2 years and 5 monthswhen her employment was terminated on October 11, 1937. She wasemployed at the time as a vamper in the stitching room.AlthoughMrs. Jordan had joined the Union in August 1937, she was not activein it.Mrs. Richards, the forelady in the stitching room, testified that atthe time Mrs. Jordan was laid off the work in the factory was the"slowest" in her 19 years at the plant and that Mrs. Jordan was laidoff because she was the vamper with the least seniority.Mrs. Jordanadmitted that the work was slow at the time and did not deny oncross-examination that the other vampers had greater seniority.Onthe same day Mrs. Jordan was laid off, Mrs. Richards also laid offher own daughter, a Miss Maples, who, at the time of the hearing,was still unemployed.After her lay-off, Mrs. Jordan telephoned her forelady twice inregard to returning to work.On January 21, 1938, the date of the 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecond telephone call, Mrs. Jordan sent Mrs. Richards, her forelady,a post card, stating that she had been unable to hear Mrs. Richardsover the telephone and adding "I need work bad and beleave (sic)me "I'll be glad to get back there as that is one good place to workand you're not so badyour self."The post card also listed the tele-phone number of Mrs. Jordan's sister and stated "If I am not thereshe (will) tell me."Mrs. Richards testified that on the followingday a job became available and that she called Mrs. Jordan's sisterand left word for Mrs. Jordan to come to the plant.Neither Mrs.Jordan nor her sister denied this testimony.Mrs. Jordan did notcommunicate with Mrs. Richards and after several days the job wasgiven to Iva Hafey, a former employee who had been out of workfor some time as a result of an automobile accident.We find that the respondent has not discriminated with regard tothe hire and tenure of employment of Irene Jordan.Joseph Simkohad worked for the respondent except for certainlay-offs for about 14 years prior to the termination of his employ-ment on October 11, 1937.Except for a few months of that time,he worked in the cutting room, engaged principally in cutting gor-ings for Romeo shoes, a type of house slipper.His work did notrequire any particular skill.Simko joined the Union in September1937 and he testified that he had been active in enlisting membershipamong the Poles and Slavs.Simko testified that when he was laid off by Parsons, his fore-man, the latter stated that when work picked up Simko would becalled.He also testified, however, that when he sought work 2 dayslater Parsons stated, "Let the C. I. O. help you." Parsons deniedhaving made any such statement and testified that he did not knowSimko was a member of the Union until he heard Simko testify tothat effect at the hearing.Parsons further testified that at the timeSimko was laid off there existed a seasonal slack in the work on theRomeo shoes and as a consequence it became necessary to lay off eitherSimko or Victor Gaedz, another employee in the cutting room; thatGaedz performed various and complicated tasks, most of which Simkowas unqualified to do, such as cutting damaged parts of shoes andmatching leather in order to make replacements therein, operatingperforating and punching machines, and checking work out of thecutting room and into the stitching room.The latter task requiredan ability to read and write, a knowledge of arithmetic, and famil-iaritywith a code system of the respondent. Both Parsons andGardner, the plant superintendent, testified that Simko's ability andknowledge of English were insufficient to enable him to perform thiswork.It is to be noted in this regard that Simko attempted to tes-tify in English at the hearing, but it proved necessary to resort tothe use of an interpreter for him. GOTHAM SHOE MANUFACTURINGCO.,INC.551The respondent states uncontrovertedly that Simko had been regu-larly laid off each year during the slack season on Romeo shoes andalso states its intention to rehire Simko to cut gorings as soon assufficient orders for Romeo shoes are obtained.Parsons' testimonywas unrefuted that at the time he laid off Simko he wrote downSimko's address in order to notify him as soon as work was available.We find that the respondent has not discriminated with regard tothe hire and tenure of employment of Joseph Simko.Luzerne Ellsworthhad worked intermittently for the respondentfor 14 years and, prior to his discharge on January 17, 1938, hadworked under Mrs. Richards, forelady, as vamper in the stitchingroom.He joined the Union in September 1937, but had never beenactive in it.Mrs. Richards, who discharged Ellsworth on January 17, testifiedthat she had discharged Ellsworth on four previous occasions be-cause of unsatisfactory work and that she had on numerous occa-sions warned Ellsworth about his poor work. She had warned Ells-worth about his work on one occasion approximately 2 months beforehis discharge on January 17.Ellsworth stated that his prior dis-charges were on account of personal reasons, but admitted that hehad been admonished for poor work on various occasions.On Jan-uary 17, Mrs. Richards discovered a case of Ellsworth's work whichhad been poorly done. She thereupon called the vampers together,stating that they would have to do better work and that she wasdischarging Ellsworth as an example.Under all the circumstancesand in view of Ellsworth's own testimony that he had not been activein the affairs of the Union, we think that there is no sufficient basisfor concluding that his discharge was discriminatory within themeaning of the Act.We find that the respondent has not discriminated with regard tothe hire and tenure of employment of Luzerne Ellsworth.C. The alleged refusal to bargain collectivelyThe complaint alleges that on August 5, 1937, and on various datesthereafter, the respondent refused to bargain collectively with theUnion which represented a majority of the employees of the re-spondent within an appropriate unit. In his Intermediate Report,the Trial Examiner found that the respondent had not so refusedto bargain within the meaning of Section 8 (5) of the Act.On orabout June 25, 1938, the Union waived exceptions which it had filedon June 6, 1938, in so far as said exceptions pertained to the afore-said finding of the Trial Examiner.On the basis of the foregoing, we find that the respondent has notrefused to bargain collectively with the Union within the meaningof Section 8 (5) of the Act. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THEEFFECTOF THE UNFAIRLABOR PRACTICES'UPON COMMERCEWe find that the unfair labor practices in which the respondenthas engaged, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Shoe Workers of America, Local No. 141, is a labor or-ganization within the meaning of Section 2 (5) of the Act.2.The operations and business of the respondent constitute a con-tinuous flow of trade, traffic, and commerce among the several States,within the meaning of Section 2 (6) of the Act.3.The respondent has not discriminated in regard to hire or tenureof employment, thereby discouraging membership in a labor organ-ization and engaging in an unfair labor practice, within the meaningof Section 8 (3) of the Act.4.The respondent has not refused to bargain collectively with therepresentatives of its employees, thereby engaging in an unfair laborpractice, within the meaning of Section 8 (5) of the Act.5.The respondent has not, by any refusal to bargain collectivelyor discrimination in regard to hire or tenure of employment, inter-fered with, restrained, or coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, thereby engaging in anunfair labor practice within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board orders that the complaint againstGotham Shoe Manufacturing Co., Inc., as amended, in so far asit alleges that the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (3) and (5) of the Act and that,by a refusal to bargain collectively and by discrimination in regardto hire or tenure of employment, it has engaged in an unfair laborpractice within the meaning of Section 8 (1) of the Act, be, and ithereby is, dismissed.